DETAILED ACTION

A response was received on 24 March 2021.  By this response, Claims 1, 8, 9, 11, and 12 have been amended.  New Claims 17-20 have been added.  No claims have been canceled.  Claims 1, 3-5, 8, 9, and 11-20 are currently pending in the present application.

Response to Amendment

The amendments to the claims do not clearly comply with the requirement of 37 CFR 1.121(c)(2) that amended claims must include markings indicating the changes made relative to the immediate prior version of the claims.  In particular, at least Claim 1 appears to include text, marked with underlining as added, that was previously present in the claim.  At least Claims 9 and 12 appear to include text that has been added but which has not been marked with underlining as required.  For purposes of advancing prosecution of the present application and as a courtesy, the amendment has been treated as though it were fully compliant; however, Applicant is reminded that all future amendments must fully comply with the provisions of 37 CFR 1.121.




Response to Arguments

Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 (pages 7-9 of the present response) have been considered but are moot in view of the new grounds of rejection set forth below.
Applicant's arguments filed 24 March 2021 have been fully considered but they are not persuasive.
Regarding the objection to the specification for failure to provide proper antecedent basis for the claimed subject matter, Applicant argues that passenger vehicles, trucks, watercraft, and aircraft provide support (page 6 of the present response); however, it is noted that this still does not provide explicit antecedent basis in the specification for the claim limitation of a “transportation vehicle”.
Regarding the rejection of Claims 1, 3-5, 8, 9, and 11-16 under 35 U.S.C. 112(a) as not providing enablement for a transportation vehicle, Applicant argues that the specification describes passenger vehicles, trucks, watercraft, and aircraft (page 6 of the present response, citing paragraphs 0003 and 0028 of the published application).  However, while these may provide written description of a “transportation vehicle”, there is not enough detail provided for how transportation vehicles that are not motor vehicles (e.g. trains or airplanes) would be used to implement the claimed invention.  It is noted that the recited “onboard device included in the transportation vehicle”, while being clearly enabled in the context of a motor vehicle such as a car or small truck, there is not clear enablement of what would correspond to such an onboard device in a transportation vehicle such as a train, commercial airplane, or large boat.  While the 
Regarding the rejection of Claims 1, 3-5, 8, 9, and 12-14 under 35 U.S.C. 112(a) for failure to comply with the written description requirement, Applicant argues that the specification provides support for the amended limitation of accessing transportation vehicle information (page 7 of the present response, citing paragraphs 0003, 0018, 0028, and 0046 of the published application).  However, none of paragraphs 0018, 0028, or 0046 make any mention of vehicle information, and although paragraph 0003 generally mentions vehicle information, there is no discussion in this paragraph or elsewhere in the specification of authenticating or authorizing a user to access transportation vehicle information.
Therefore, for the reasons detailed above, the Examiner maintains the rejections as set forth below.

Specification

The objection to the specification for failure to provide proper antecedent basis for the claimed subject matter is NOT withdrawn, for the reasons detailed above, and because the amendments to the claims have raised new issues, as detailed below.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Independent Claims 1, 9, 11, and 12, as well as dependent Claim 13, were previously amended to recite a “transportation vehicle”, and new Claims 17-20 also recite a “transportation vehicle”.  Although the specification discloses motor vehicles, there is not clear antecedent basis for this limitation in the specification.  Further, independent Claims 1, 9, and 12 have been amended to recite authorization of a user “to access… vehicle information”.  Although the specification generally discusses accessing vehicle information, there is not proper antecedent basis for authorizing a user to access the information.  For further detail, see below regarding the rejection under 35 U.S.C. 112(a) for failure to comply with the written description requirement.

Claim Rejections - 35 USC § 112

The rejections of Claims 1, 3-5, 8, 9, and 11-16 under 35 U.S.C. 112(a) for failure to comply with the written description and/or enablement requirements are NOT withdrawn, for the reasons detailed above, and because the amendments have raised new issues and/or not all issues have been addressed, as detailed below.  The rejection of Claims 1, 3-5, 8, 9, 11, and 13-16 under 35 U.S.C. 112(b) as indefinite is withdrawn in light of the amendments to the claims.  The rejection of Claim 12 is NOT withdrawn, because not all issues have been addressed, as detailed below.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 8, 9, 12-14, 17, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claims 1, 9, and 12 have been amended to recite “authorization of a user of a transportation vehicle to access transportation vehicle information” or similar limitations.  There does not appear to be clear written description of authorization of a user to access vehicle information, although the specification does disclose authorization for the user to use a service (see paragraphs 0029-0030 of the present specification).  Although Applicant cites paragraphs 0003, 0018, 0028, and 0046 for support for of this limitation, none of paragraphs 0018, 0028, or 0046 make any mention of vehicle information, and although paragraph 0003 generally mentions vehicle information, there is no discussion in this paragraph or elsewhere in the specification of authenticating or authorizing a user to access transportation vehicle information.  
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claims 1, 3-5, 8, 9, and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a car or a motor vehicle more generally, does not reasonably provide enablement for a transportation vehicle as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Independent Claims 1, 9, 11, and 12, as well as dependent Claim 13, were previously amended to recite a “transportation vehicle”, and new Claims 17-20 also recite a “transportation vehicle”.  Although the specification describes motor vehicles in general throughout, and mentions cars in particular, there is no mention of a “transportation vehicle” in the disclosure.  Although there are motor vehicles that are transportation vehicles, there are also motor vehicles that are not transportation vehicles and transportation vehicles that are not motor vehicles.  Although the specification does briefly mention “watercraft or aircraft” in paragraph 0028, there are no details provided of how the claimed invention could be implemented in a watercraft or aircraft.  The details of the claimed onboard device, for example, are only described in the context of a “driver assistance system” in a car (paragraph 0028) and in the context of networking systems for motor vehicles such as Connected Car or Car-Net (paragraph 
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the request signal requests to provide” in lines 5-6.  The phrase “requests to provide” is grammatically unclear and not in clear idiomatic English.  This ambiguity renders the claim indefinite.
Claim 19 recites “the computer” in line 1.  There is not clear antecedent basis for this limitation in the claims, although it appears that this may be intended to refer to the remote computer.

Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida, US Patent 8583317.
In reference to Claims 1 and 8, Nishida discloses a method that includes sending a request signal for an authentication code from a vehicle or a mobile device to a computer remote from the vehicle and providing the authentication code via the computer to an onboard device included in the vehicle (Figure 6, step 6; column 5, lines 4-15, requesting authentication code; Figure 6, step 7; column 5, lines 16-22, PIN, i.e. authentication code, provided), as well as transferring the authentication code from the mobile device to the computer (see Figure 6) and generating an association between the identity of the vehicle with and the identity of the user  based on the authentication code (see column 6, line 64-column 7, line 3), where the request signal includes information about an identity of the vehicle (column 5, lines 4-15, VIN).  However, Nishida does not explicitly disclose displaying the authentication code as a two-dimensional matrix code or recording the authentication code from the display on the mobile device.
Lortz discloses a method that includes providing an authentication code to an onboard device in a vehicle (see paragraphs 0046, 0048, 0050-0051) by displaying the authentication code provided by the computer as a two-dimensional matrix code on a display linked to the onboard device and recording the authentication code from the display on a mobile device (see paragraphs 0045 and 0062; Figures 3 and 4, QR codes 302 and 402) and associating the vehicle with the user based on the authentication code and the vehicle identity (see paragraph 0065, for example).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
In reference to Claims 3-5, Nishida and Lortz further disclose sending the request signal on a wireless communication channel via the onboard device in response to a trigger signal received via the onboard device (Nishida, column 3, lines 6-13; column 5, lines 4-15).
In reference to Claim 13, Nishida and Lortz further disclose transferring the authentication code and identity information to the computer via the mobile device (see Nishida, Figure 6, and column 5, lines 4-22; Lortz, paragraphs 0045 and 0062, QR codes 302 and 402; see also paragraphs 0046, 0053, 0062, VIN, and 0040, version identifier) and associating the authentication code and identity information with an identity of the user stored by the computer (see Nishida, column 6, line 64-column 7, line 3; see also Lortz, paragraph 0065, for example).
In reference to Claim 14, Nishida and Lortz further disclose transferring the authentication code to the computer via a mobile device and sending the request signal from the mobile device (see Nishida, Figure 6, and column 5, lines 4-22).
In reference to Claim 17, Nishida and Lortz further disclose verifying the association between the identity of the vehicle and the identity of the user (see Nishida, column 6, line 64-column 7, line 3).

In reference to Claim 9, Scofield discloses a method that includes sending a request signal for an authorization code to a computer and providing the authorization 
Lortz discloses a method that includes providing an authentication code to an onboard device in a vehicle (see paragraphs 0046, 0048, 0050-0051) by displaying the authentication code as a two-dimensional matrix code and recording the authentication code from the display on a mobile device (see paragraphs 0045 and 0062; Figures 3 and 4, QR codes 302 and 402); transferring the authentication code and identity information to the computer via the mobile device (see paragraphs 0045 and 0062, QR codes 302 and 402; see also paragraphs 0046, 0053, 0062, VIN, and 0040, version identifier); and associating the authentication code and identity information with an identity of the user stored by the computer (see paragraph 0065, for example).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nishida to include the display and recording of the QR code as taught by Lortz, in order to facilitate pairing of a mobile device and the vehicle (see Lortz, paragraph 0012).


In reference to Claim 11, Nishida discloses a system that includes a vehicle and a computer (see Figure 1, Figure 5), where the vehicle includes an onboard device configured to send a request signal for an authentication code to the computer, where the request signal includes a piece of information about an identity of the vehicle, and the computer is configured to receive the request signal and provide the authentication code in response thereto (Figure 6, step 6; column 5, lines 4-15, requesting authentication code; Figure 6, step 7; column 5, lines 16-22, PIN, i.e. authentication code, provided) as well as to receive the authentication code from the mobile device (see Figure 6) to generate an association between the identity of the vehicle and an identity of the user (see column 6, line 64-column 7, line 3).  However, Nishida does not explicitly disclose displaying the authentication code as a two-dimensional matrix code or recording the authentication code from the display on the mobile device.
Lortz discloses a method that includes providing an authentication code to an onboard device in a vehicle (see paragraphs 0046, 0048, 0050-0051) by displaying the authentication code as a two-dimensional matrix code and recording the authentication code from the display on a mobile device (see paragraphs 0045 and 0062; Figures 3 and 4, QR codes 302 and 402) and associating the vehicle with the user based on the authentication code and the vehicle identity (see paragraph 0065, for example) and associating the vehicle with the user based on the authentication code and the vehicle 
In reference to Claims 15 and 16, Nishida and Lortz further disclose sending the request signal on a wireless communication channel in response to a trigger signal (Nishida, column 3, lines 6-13; column 5, lines 4-15).
In reference to Claim 19, Nishida and Lortz further disclose verifying the association between the identity of the vehicle and the identity of the user (see Nishida, column 6, line 64-column 7, line 3).

In reference to Claim 12, Nishida discloses a software implementation of a method that includes sending a request signal for an authentication code to a computer and providing the authentication code via the computer to an onboard device of the vehicle (Figure 6, step 6; column 5, lines 4-15, requesting authentication code; Figure 6, step 7; column 5, lines 16-22, PIN, i.e. authentication code, provided), where the request signal includes information about an identity of the vehicle (column 5, lines 4-15, VIN), as well as transferring the authentication code and to the computer (see Figure 6) to generate an association between the identity of the vehicle and an identity of the user (see column 6, line 64-column 7, line 3).  However, Nishida does not explicitly disclose displaying the authentication code as a two-dimensional matrix code or recording the authentication code from the display on the mobile device.

In reference to Claim 20, Nishida and Lortz further disclose verifying the association between the identity of the vehicle and the identity of the user (see Nishida, column 6, line 64-column 7, line 3).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Horita, US Patent 8825354, generally discloses a system that uses a vehicle ID associated with a user.
Tatara, US Patent 9302612, generally discloses a system that uses an authentication key associated with a user ID corresponding to a vehicle ID.
Katta et al, US Patent 9870656, discloses a method that includes authentication and association of a vehicle identifier with a user identifier.
Templ et al, US Patent Application Publication 2013/0293349, discloses an identification device using a user and vehicle identification.
Lambrinos et al, US Patent Application Publication 2015/0325058, discloses a method that verifies that a user identifier is associated with a vehicle identifier.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492